DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/06/2021; 08/06/2020; 8/03/2022; 7/22/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5 and 15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Onozaki (US Patent Publication Number 2012/0050885 A1).
Onozaki teaches, as claimed in claim 2,  variable magnification optical system comprising, in order from an object side: a first lens group (G1) having positive refractive power; a second lens group (G2) having negative refractive power; a third lens group(G3) having positive refractive power; and a fourth lens group having negative refractive power (¶ 0081); upon zooming, a distance between the first lens group and the second lens group1, a distance between the second lens group and the third lens group, and a distance between the third lens group and the fourth lens group being varied (Fig. 4), and the second lens group and the third lens group being moved; upon focusing from an infinitely distant object to a closely distant object, the third lens group being moved along an optical axis; and the following conditional expression being satisfied: 0.60 < f1/f3 < 2.60 (Table 1).
Onozaki teaches, as claimed in claim 3, wherein the following conditional expression is satisfied: 0.10 < (-f2)/f3 < 0.38 (Table 1).
Onozaki teaches, as claimed in claim 5, wherein the distance between the first lens group and the second lens group is increased upon zooming from a wide-angle end state to a telephoto end state2 (Fig.4).
Onozaki teaches, as claimed in claim 15, a method for manufacturing a variable magnification optical system comprising at least one of the following features (A) and (B):  arranging, in order from an object side: a first lens group (G1) having positive refractive power; a second lens group (G2) having negative refractive power; a third lens group (G3) having positive refractive power; and a fourth lens group (G4) having positive refractive power;
constructing such that, upon zooming, a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, and a distance between the third lens group and the fourth lens group are varied, and the second lens group and the third lens group are moved (Fig. 4);constructing such that, upon focusing from an infinitely distant object to a closely distant object, the third lens group is moved along an optical axis; and satisfying the following conditional expression:
0.60 < f1/f3 < 2.60 (Table 1).

Claim(s) 7, 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 102b as being anticpated by Bito (US Patent Publication Number 2012/0327272 A1).
Bito teaches, as claimed in claim 7, A variable magnification optical system comprising, in order from an object side: a first lens group (G1) having positive refractive power; a second lens group (G2) having negative refractive power; a third lens group (G3) having positive refractive power; and a rear lens group (G4 and G5); upon zooming, a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, and a distance between the third lens group and the rear lens group being varied, and the second lens group and the third lens group being moved; at least a portion of the rear lens group being moved as a vibration reduction lens group to have a movement component in a direction perpendicular to an optical axis; and the following conditional expression being satisfied:
5.00 < f1/(-f2) < 10.00 (Table 1).
Bito teaches, as claimed in claim 9, wherein the first lens group moves toward the object side upon zooming from a wide-angle end state to a telephoto end state (Fig. 1).
Bito teaches, as claimed in claim 10, wherein the rear lens group moves toward the object side upon zooming from the wide-angle end state to the telephoto end state (Fig. 1).
Bito teaches, as claimed in claim 11, wherein the vibration reduction lens group (G4) has negative refractive power.
Bito teaches, as claimed in claim 13, wherein the following conditional expression is satisfied: 0.42 < f3/fR < 0.80 (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Onozaki (US Patent Publication Number 2012/0050885 A1) in view of Nobuyuki (US Patent Publication Number 2011/0249172). 
Onozaki fails to teach, as claimed in claim 6, wherein an aperture stop is disposed between the second lens group and the third lens group. In a related art, Nobuyuki teaches wherein an aperture stop is disposed between the second lens group and the third lens group (Fig 3A).
It would have been obvious to one of the ordinary skill of the art before the invention was made, to have modified the lens system, as taught by Onozaki, with the aperture stop, as taught by Nobuyuki, for the purpose of providing a light amount adjustment device, which is provided between the second lens unit L2 and the third lens unit L3 (¶0049.)

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bito (US Patent Publication Number 2012/0327272 A1) in view of Nobuyuki (US Patent Publication Number 2011/0249172). 
Bito fails to teach, as claimed in claim 14, wherein an aperture stop is disposed between the second lens group and the third lens group. In a related art, Nobuyuki teaches wherein an aperture stop is disposed between the second lens group and the third lens group (Fig 3A).
It would have been obvious to one of the ordinary skill of the art before the invention was made, to have modified the lens system, as taught by Onozaki, with the aperture stop, as taught by Nobuyuki, for the purpose of providing a light amount adjustment device, which is provided between the second lens unit L2 and the third lens unit L3 (¶0049).

Allowable Subject Matter
Claims 4, 8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches  variable magnification optical system comprising, in order from an object side: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; and a fourth lens group having negative refractive power; prior art fails to simultaneously satisfy the conditional expression as claimed in claim 4 and 8; wherein the vibration reduction lens group comprises a cemented lens constructed by a positive lens cemented with a negative lens, as claimed in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

13 October 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Fig 1 and Fig 4. The groups are moved in Figure 4
        2  The distance increases in figure 4 between the two groups.